Filed 1/11/22 P. v. Havlin-Buttler CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)
                                                            ----




 THE PEOPLE,                                                                                   C094259

                    Plaintiff and Respondent,                                   (Super. Ct. No. CRF2000604)

           v.

 ROBERT DENNIS HAVLIN-BUTTLER,

                    Defendant and Appellant.

         The People charged defendant Robert Dennis Havlin-Buttler with first degree
burglary, carrying a dirk or dagger, misdemeanor resisting a peace officer, and
misdemeanor possession of burglary tools. The People alleged the burglary count was a
violent felony because it occurred while another person, the victim, was present in the
residence. The People also alleged defendant had a 2014 conviction for reckless evasion
of a peace officer with a criminal gang activity enhancement and that the conviction
constituted a serious felony and a prior strike. Defendant pled no contest to the burglary
and carrying a dirk or dagger counts and admitted the prior strike allegation, as well as
the allegation that the burglary count was a violent felony.


                                                             1
       As part of the plea agreement, the court deferred sentencing and defendant agreed
to enter into a residential treatment program. If defendant successfully completed the
program, the court would strike the prior strike and make a finding that defendant’s case
was unusual for probation purposes. If defendant did not complete the program, he
would be sentenced up to the maximum prison term on the plea. Defendant also agreed
to pay $300 in restitution to the victim. Defendant had pending criminal cases in Butte
County and Sutter County, and the plea agreement was contingent on the resolution of
those cases in a way that would allow defendant the program opportunity.
       The parties stipulated the factual basis for the plea was contained in Yuba County
Sheriff’s report No. 20-1182, which explained that defendant broke into two cars in a
garage, then entered a house before being confronted by the victim and fleeing, and was
carrying a dagger when deputies apprehended him.
       The prosecution in defendant’s Butte County case was unwilling to cooperate with
the negotiated disposition, so the parties renegotiated the terms of the plea agreement to
include a stipulated sentence as to the two counts, including the prior strike, of five years
four months in state prison. The court sentenced defendant to the low term of two years,
doubled for the prior strike conviction, for the burglary count, plus eight months (one-
third the midterm), doubled for the prior strike conviction, for the carrying a dirk or
dagger count, for a total sentence of five years four months. Considering defendant’s
ability to pay, the court reduced the recommended $1,500 restitution fine to $300, and
imposed a $300 parole revocation restitution fine, which was suspended pending
revocation of parole, a $40 court operations assessment, a $30 criminal conviction
assessment, and $300 in victim restitution. The court dismissed the outstanding balance
of charges.
       Defendant filed a notice of appeal without a certificate of probable cause.




                                              2
                                        DISCUSSION
       Appointed counsel filed an opening brief that sets forth the facts and procedural
history of the case and requests this court review the record and determine whether there
are any arguable issues on appeal. (People v. Wende (1979) 25 Cal.3d 436.) Defendant
was advised by counsel of his right to file a supplemental brief within 30 days from the
date the opening brief was filed. More than 30 days have elapsed, and defendant has not
filed a supplemental brief.
       Having undertaken an examination of the entire record, we note three errors that
warrant correction. First, the total stipulated sentence, as indicated by both the court and
the parties, was five years four months, which included a 16-month sentence for the
carrying a dirk or dagger count. At the sentencing hearing, the court appears to have
misspoken when imposing the sentence for this count, and said it would impose “one-
third the mid term, which would have been eight months, doubled because of the strike is
imposed, 32 months.” Given the multiple references to the five-year, four-month
sentence, both orally and in writing by the court and the parties, it is clear that the total
sentence the court imposed was five years four months, which included a 16-month
sentence for the carrying a dirk or dagger count, and the court simply made a
misstatement in reaching the sentence. We will correct the record accordingly. 1 (See
People v. Jack (1989) 213 Cal.App.3d 913, 915-916.)
       Second, the trial court imposed only one $40 court operations assessment and one
$30 criminal conviction assessment, both of which must be imposed for each of
defendant’s convictions. (Pen. Code, § 1465.8, subd. (a)(1); Gov. Code, § 70373,
subd. (a)(1).) Because defendant pled no contest to two offenses, the court should have
imposed an $80 operations assessment and a $60 criminal conviction assessment. We



1      The minute order and abstract of judgment reflect the correct sentence with its
constituent parts, and the sentence does not need to be corrected on those documents.

                                               3
will modify the judgment to impose the assessments. (People v. Woods (2010)
191 Cal.App.4th 269, 272-273.)
       Third, defendant admitted the allegation as to the burglary count that there was a
person in the residence, who was not an accomplice, when he committed the offense.
This made the offense a violent felony, which was a condition of the plea agreement.
(Pen. Code, § 667.5, subd. (c)(21).) Thus, in section 1 of the abstract of judgment, the
box for “violent felony” under the burglary conviction should be checked. We will order
the abstract of judgment corrected.
       Having undertaken an examination of the entire record pursuant to Wende, we find
no other errors that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is modified to include an $80 court operations assessment under
Penal Code section 1465.8 and a $60 criminal conviction assessment under Government
Code section 70373. As modified, the judgment is affirmed. The trial court is directed to
correct the abstract of judgment to denote defendant’s burglary conviction as a violent
felony, amend the abstract to reflect the above assessments, and to forward a certified
copy of the amended abstract of judgment to the Department of Corrections and
Rehabilitation.


                                                 /s/
                                                 Robie, J.

We concur:


/s/
Raye, P. J.


/s/
Hull, J.


                                             4